Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of, “a fixing member, which extends longitudinally and which is disposed between the frame and the back cover and is fixed to the frame, the fixing member having a fixing hole formed in a direction intersecting the longitudinal direction of the fixing member, wherein the back cover has therein a coupling hole at a location facing the fixing hole, and is coupled to the fixing member by means of a fastening member, which is inserted into the fixing hole through the coupling hole, wherein a portion of the fixing member passes through the frame, and wherein the fixing member comprises a body extending in the longitudinal direction of the fixing member, and has a groove, which is formed in at least a portion of an outer surface thereof and is engaged with the frame, wherein the frame comprises a rib, in which the body is disposed and an inner surface of which is engaged with the groove, and wherein the fixing member comprises a head, which is coupled to one end of the body in a longitudinal direction of the body, which has a diameter larger than an internal diameter of the rib and which is in contact with a front surface of the rib.”
Ryota et al US Patent 10185081-B2, Jaesang et al US Patent 9841622-B2, Jae-hwan et al US Patent 10718894-B2 as well as, HyunJung et al US Patents 20190146263-A1, are all cited as teaching some elements of the claimed invention including a display having a back cover, as well as, a fixing member therein. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841